DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/15/2021 has been entered. Claims 1-20 remain pending.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, in view of Applicant’s Remarks filed 10/08/2020 and as previously provided in the Office Action mailed 02/03/2021, the recited limitations, particularly “identifying, with a motion detector, a substantially periodic motion defined by movement of the electronic device that starts at a starting position, then accelerates, then decelerates, then repeats generally in an opposite direction toward the starting position with a substantially consistent period;” and “initiating, with the one or more processors, a user authentication process to authenticate a user as an authorized user of the electronic device when the electronic device is most stationary along the substantially periodic motion,” are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. 
Regarding Claim 14, in view of Applicant’s Remarks filed 10/08/2020 and as previously provided in the Office Action mailed 02/03/2021, the recited limitations, particularly “a motion detector detecting an at least partially periodic motion of the electronic device defined by the electronic device repeating an acceleration followed by a deceleration with a substantially consistent period;” and “initiating an authentication process to authenticate a user as an authorized user of the electronic device when the electronic device is predicted to be most stationary along the at least partially periodic motion” are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination.
Regarding Claim 18, in view of Applicant’s Remarks filed 10/08/2020 and 02/15/2021, the recited limitations, particularly “detecting, with a motion detector, the electronic device mobbing in a substantially periodic motion caused by a user carrying the electronic device in a hand while walking and defined by the electronic device repeating an acceleration followed by a deceleration with a substantially consistent period;” and “weighting factors to each image of the one or more images as a function of when the one or more images were captured along the substantially periodic motion; selecting, with the one or more processors, an image having a weighting factor corresponding to a maximum confidence level that a depiction of the object within the image can be authenticated,” are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. 
For these reasons Claims 1, 14, and 18 are allowable. Claims 2-13, 15-17, and 19-20 are allowable by virtue of their dependency on Claims 1, 14, and 18, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641